 In the Matter of JAS. H. MATTHEWS & Co.andINTERNATIONAL METALENGRAVERS UNION, LOCAL 15 (UNAFFILIATED) AND INTERNATIONALASSOCIATION OF MACHINISTS, LOCAL 52, (A. F. OF L.)Case No. 6-C-8°05.Decided August11, 1945DECISIONANDORDEROn February 15, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, exceptions to the Intermediate Reportand a supporting brief were filed by the respondent.Oral argument,in which the respondent and the Unions participated, was.held beforethe Board in Washington, D. C., on July 24, 1945. The Board hasreviewed the Trial Examiner's rulings made at the hearing and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the additions hereinafter set forth.We agree with the Trial Examiner that the Manufacturing Board,sometimes known as the Junior Board, is a labor organization withinthe meaning of Section 2 (5) of the Act, and that the respondent hasdominated and interfered with its formation and administration, andcontributed support to it, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act. In support of its contention that the ManufacturingBoard is not a labor organization, the respondent asserts, among otherthings, that it is similar to many "advisory" bodies patterned after theso-called "McCormick Plan," existing in various plants throughoutthe country, in some of which the employees have been organized byunions.'Whether or not the groups patterned after the "McCormick1The record indicates that the Manufacturing Board herein differs in certain respectsfrom that suggested by the "McCormick Plan."63 N. L.R. B, No. 41.273 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlan" in companies other than the respondent are labor organizationsis a question which we find unnecessary to answer- herein.Upon allthe evidence in this case, we are satisfied, and find, that the respondent'sManufacturing Board is a labor organization within the meaning ofthe Act.The remedyHaving found that the respondent has violated Sections 8 (1) and8 (2) of the Act, we must order the respondent, pursuant to the man-date of Section 10 (c), to cease and desist therefrom.We also predi-cate our cease and desist order upon the following findings : SinceMarch 1941, the respondent has dominated and interfered with theManufacturing Board and contributed support to it. By this conduct,and by the various statements and activities of its supervisory em-ployees and its vice president and general manager, the respondenthas interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act. The respond-ent's entire course of conduct, by virtue both of its intensive and ex-tensive character, discloses a purpose to defeat self-organization andits objects.Thus, the respondent, by organizing, dominating, inter-fering with, and contributing support to, the Manufacturing Board,and by the other conduct mentioned above, interfered with its em-ployees' right to self-organization, and to form, join, and assist labororganizations, denied its employees the free opportunity to bargaincollectively through representatives of their own choosing, and sub-stantially deprived its employees of their right to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, except in the channels directed by the respondent.Be-cause of the respondent's unlawful conduct and its underlying pur-pose, we are convinced that the unfair labor practices found are per-suasively related to the other unfair labor practices proscribed andthat danger of their commission in the future is to be anticipated fromthe course of the respondent's conduct in the past.'The preventivepurpose of the Act will be thwarted unless our order is coextensivewith the threat.Therefore, in order to make effective the interde-pendent guarantees of Section 7, to prevent a recurrence of unfairlabor practices, and thereby to minimize strife which burdens andobstructs commerce, and thus effectuate the policies of the Act, weshall order the respondent to cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.As rec-ommended by the Trial Examiner, we shall also order the respondentto take certain affirmative action designed to effectuate the policiesof the Act.42SeeN L. R B v.Express Publishtnq Company,312 U. S. 426. JAS.H. MATTHEWS & CO.275ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Jas. H. Matthews & Co.,Pittsburgh, Pennsylvania, and its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of theManufacturing Board, or with the formation or administration of anyother labor organization, and from contributing support to the Manu-facturing Board, or to any other labor organization;(b)Recognizing the Manufacturing Board as the representativeof any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join or assist International Metal Engravers Union, Local 15, unaffili-ated, or International Association of Machinists, Local 52 (A. F. ofL.), or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activ-ities, for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from the Manufactur-ing Board as the representative of any of the respondent's employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment or other con-ditions of employment, and completely disestablish that organizationas such representative;(b)Post at its plant at Pittsburgh, Pennsylvania, copies of thenotice attached hereto, marked "Appendix A."Copies of said notice,to be furnished by the Regional Director of the Sixth Region, shallafter being duly signed by the respondent's representative, be posted bythe respondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondent : (1) permitted662514-46-vol. 63-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDanti-union members to move freely and carry on anti-union activitieswithout restraint throughout the plant during working hours whiledenying equal rights and privileges to members of the Unions; (2)permitted the anti-union committee members to cease work early in or-der to carry on anti-union activities while denying the same privilegeto members of the Union; and (3) in its selection of Kiley as an ob-server at the consent election of May 10, 1943, interfered with theemployees' rights under the Act..MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.APPENDIX ANOTICES TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We hereby disestablish The Manufacturing Board, sometimesknown as the Junior Board, as the representative of any of ouremployees for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, and we will not recognize it orany successor thereto for any of the above purposes.We will not dominate or interfere with the formation or ad-ministration of any labor. organization or contribute financialor other support to it.We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist The International Metal Engrav-ersUnion, Local 15 (unaffiliated) or the International Associationof Machinists, Local 52 (A. F. of L.), or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection.All our employees arefree to become or remain members of this union, or any other labororganization.JAS. H. MATTIIEWS & CO.,EmployerBy ---------------=--------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.0 JAS.H. MATTHEWS & CO.INTERMEDIATE REPORT277Allen SLnsheimer, Jr., Esq,andJerome L. Black, Esq,of Pittsburgh, Pa., forthe Board.Nicholas Unkovic, Esq,andW. D. Armour, Esq.,ofReed, Smith, Shaiv & Mc-Clay,of Pittsburgh, Pa., for the Respondent.Dlr. Conrad Woelfel,of New York, N. Y., for the Metal Engravers.Messrs. A. C. SkundorandJohn H. Beeler,of Pittsburgh, Pa., for the IAM.STATEMENT OF THE CASEUpon an amended charge duly filed on October 17, 1944, by International MetalEngravers Union, Local 15, unaffiliated, herein called the Metal Engravers, andInternational Association of Machinists, Local No. 52, affiliated with the AmericanFederation of Labor, herein called the IAM, and at times referred to hereinjointly as the Unions, the National Labor Relations Board, by its Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania), issued its complaint datedOctober 17, 1944, against Jas. H. Matthews & Co., herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and (2) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint and amended charge accompanied by notice of hearing wereduly served upon the Respondent, the Metal Engravers, the IAM and the JuniorManufacturing Board, an alleged labor organization named in the complaint ashaving been formed and thereafter dominated by th0 Respondent.In respect to the alleged unfair labor practices the complaint, as amended atthe hearing, states in substance that the Respondent-(1) by certain namedofficers, agents, representatives and employees permitted, authorized, instigatedand acquiesced in the following acts : (a) advised, urged, and warned its employeesto refrain from joining the Union; and (b) aided, assisted, and encouraged acommittee of employees called the Anti-Union Committee, designed to combat theUnion ; (2) that from on or about April 1, 1941, and thereafter, dominated andinterferedwith the formation and administration among its employees at itsPittsburgh plant of a labor organization known as the Pittsburgh ManufacturingBoard; and during this period has contributed financial and other support tothat organization; and (3) by reason of the above acts, has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act..The Respondent, in its answer dated October 21, 1944, admitted the jurisdic-tional allegations of the complaint with respect to commerce and that the Unionsare labor organizations within the meaning of the Act, but denied that the Pitts-burgh Manufacturing Board is a labor organization and that it has committedany of the alleged unfair labor practices.Pursuant to notice, a hearing was held on November 1, 2, 3, 4, 6, 7, and 8, 1944,at Pittsburgh, Pennsylvania, before the undersigned Trial Examiner James C.Batten, duly designated by the Chief Trial Examiner. The Board and theRespondent were represented by counsel, the Unions by their representatives,and all participated in the hearing.'Full opportunity to be beard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issues''This organization,referred to in the evidence,under several names-JuniorManu-facturing Board,Manufacturing Board of Jas.H.Matthews&Co.,PittsburghManu-facturing Board,and the Manufacturing Boardswill in this Report be designated as TheManufacturing Board.2The Manufacturing Board was not represented at the hearing and did not participatetherein, although service was made upon its chairman. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas afforded all parties.At the opening of the hearing the undersigned, withoutobjection, allowed the Board's motion to amend the complaint in minor partic-ulars.Also at the opening of the hearing the undersigned granted the motionof the Engravers Union to strike from the title of the case and the other formalpapers any reference to the fact that it was affiliated with the A. F. LDuringthe course of the hearing Board's counsel moved to further amend the complaint,by alleging that certain of the Respondent's agents commenced the interferencewith the rights of employees on or about October 1, 1942, and that certain repre-sentatives of the Respondent, not named in the complaint, by statements andexpressions of opinion have interferred with the rights of the employees.Theundersigned granted that part of the amendment as to the date, October 1, 1942,and denied that part which named additional representatives of the Respondent'At the close of the Board's case counsel for the Respondent moved generally thatthe complaint be dismissed in its entirety for want of substantial evidence andmoved specifically for dismissal as to the allegations of the complaint allegingthat the Respondent had interfered with the rights of the employees under Section8 (1) of the Act. The general motion to dismiss was denied. The undersignedfurther denied the motion as to the allegations of the complaint alleging thatThe Manufacturing Board was an unlawful labor organization, and as to thespecific allegations under Section 8 (1) except as to the allegations that Werling,a representative of the Respondent, had interfered with the rights of employees'and that members of the Antiunion Committee had been permitted to use thetelephone in a foreman's office contrary to regulations and for anti-union pur-poses,5which the undersigned granted.Upon the denial of the Respondent's .motions, its counsel stated, "In view of the fact that in the opinion of theRespondent there is no substantial evidence in the record to support either thecomplaint or the amended complaint in this case, Respondent rests without offer-ing any evideuce."After the close of the informal discussion of the evidence,the Respondent renewed its motions, theretofore denied, made at the close ofthe Board's case.The undersigned reserved decision thereon and, except ashereinafter indicated under Section III hereof, the motions are denied.At theclose of the hearing Board's counsel moved to conform the pleadings to the proof.The motion was granted, without objection, as to minor details.The Board andthe Respondent filed briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE 1ESPONDENTJas. H. Matthews & Co., the Respondent herein, is a Pennsylvania corporationwith its main offices and the only plant herein involved located at Pittsburgh,Pennsylvania.The Respondent has other plants at Boston, Massachusetts,Newark, New Jersey, Philadelphia, Pennsylvania, New York City, Syracuse,3The amendment was allowed with the understanding that any of the testimonyoffered with respect to interference prior to March 17, 1943, the date upon which analleged settlement had been made, would be subject to a showing that similar unfairlabor practices occurred subsequent thereto.The undersigned denied the Board's motionnaming additional representatives of the Respondent for the following reasons . (1) theamendment was not submitted until the third day of the hearing after a great deal ofevidence had been received regarding the supervisory status of the alleged supervisoryemployees; and (2) the undersigned was of the opinion that the persons named for thefirst time on the motion to amend were not within the supervisory statusThe Board concuired in the granting of the motion upon this allegation.6The Board opposed the granting of this portion of the motion. JAS.H. MATTHEWS & CO.279New York, and Chicago, Illinois, where it, manufactures steel, brass, and rubberstamps and other marking devices and metal checks, badges and signs.Annually it has purchased raw materials valued in excess of $500,000, 65 percentof which was shipped to its Pittsburgh plant from points outside the Common-wealth of Pennsylvania.The annual value of the Respondent's products pro-duced at its Pittsburgh plant exceeds $2,000,0000, 80 percent of which is shippedto points outside the Commonwealth of Pennsylvania.The Respondent concedes, for the purposes of this proceeding only, that it isengaged in interstate commerce within the meaning of the Act.eII.THE ORGANIZATIONS INVOLVEDInternational Metal Engravers Union, Local 15, unaffiliated, is a labor organi-zation admitting to membership employees of the Respondent.International Association of Machinists, Local 52, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membership employeesof the Respondent.The Manufacturing Board in Respondent's Pittsburgh plant, is a labor organi-zation of the employees of the Respondent.7III.THE ALLEGED UNFAIR LABOR PRAOTICES, eA. PrefatorystatementIn the fall of 1942 the Metal Engravers became active among the employees ofthe Respondent, at that time forming an organizational committee which forseveral months carried on a campaign for the solicitation of members in theRespondent's Pittsburgh plant.A month or two after the Metal Engravers hadstarted on this promotional program the IAM also became active in the plant.At this time a joint committee was formed to represent the Unions. In March1943 the Unions intensified their drive for members and held open meetings at ahall in the vicinity of the Respondent's plant, at least once a week. In April 1943,the Committee prepared a series of leaflets, bearing the names of its members,which were distributed at the door of the plant. On or about May 1, 1944, theRespondent and the Unions entered into a consent election agreement and anelection was held on May 10, which the Unions lost. The Unions filed objectionsto the election, which were sustained by the Regional Director.On October 17,1944, the Unions filed a fifth amended charge and the Regional Director on thesame day issued a complaint, which is the basis of this proceeding.On March 17, 1943,the Respondent entered into an agreement with the RegionalDirector (Pittsburgh, Pennsylvania) providing for the settlement of a chargefiled in Case No. 6-C-780. involving an alleged violation of Section 8 (1) of theAct.The record indicates that the Notice, provided for in the agreement, wasposted in the plant for a period of 60 days and that after the expiration of thisperiod the charge was withdrawn. The period of posting covered the pre-electionactivities of the Respondent hereinafter found to have interfered with, restrained,eThe above facts and jurisdiction of the Board were stipulated.The undersigned describes The Manufacturing Board in greater detail below and findsthat it is a labor organization within the meaning of the Act. By agreement of the partiesthis proceeding involves only The Manufacturing Board in the Pittsburgh plantThe facts set forth in this section unless otherwise indicated are based upon undisputedand credible testimony.The Respondent at the close of the Board's testimony rested.Counsel for the Respondent stated ". . . in view of the fact that in the opinion of therespondent there is no substantial evidence in the record to support either the complaint orthe amended complaints in this case,respondent rests without offering any evidence." 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDand coerced the employees in the exercise of their rights under Section 7 of theAct.9Interference, restraint, and coercion1.Respondent's representativesThe Board, in support of the allegation in the complaint that the Respondentinterfered with its employees' rights under Section 7 of the Act, relies on certainstatements and activities of employees who allegedly either represented themanagement or were employed in a supervisory position.It is conceded that William Witte, vice-president and general superintendentisa representative of the management.The Respondent contends that CarlRenton, George Bachner, and Frank Griffin, although classified as assistant fore-men, are not supervisory employees within the customary definition of the Board.It further asserts that these employees by agreement of the respondent and theUnions were included on the eligibility list for the consent election of May 10,1944, and that this is evidence of the fact that the Respondent should not becharged with their statements or activities. It is clear that when the parties werediscussing the eligibility list some question arose with respect to the supervisoryduties of these employees and the Unions questioned the inclusion of their names-on the eligibility list.The Board, of course, is not bound by nor can it accept theagreement of the parties as to the supervisory status of these employees or theRespondent's responsibility for their acts.This responsibility by statute is thatof the Board. Furthermore the evidence is clear that "the assistant foremensupervise a majority division and are consulted in hiring, discharging and wagechanges and execute instructions from their immediate superior."There is alsouncontradicted testimony that assistant foremen have effectively recommendedthe discharge of employees and pay increases for workers under their supervision.The undersigned, upon the basis of the foregoing, finds that Carl Renton, GeorgeBachner, and Frank Griffin are assistant foremen, with supervisory duties whichcharge the Respondent with their statements and activities.2.The activities of Carl Renton 10Sometime in the early part of 1943, prior to the March 17, 1943 settlement,heretofore referred to, Renton came into the "heat treat" department and askedemployee Williams how the union was going.Williams replied that he did notknow.Renton then said, "I used to belong to a union but . . . they never doneanything for me."During this conversation Renton also told Williams, "Wedon't want anybody from Berlin telling us what to do." Sometime in April 1943,after the Unions had intensified their organizational drive, as Renton andWilliams were leaving a conference in General Superintendent Witte's officeRenton, referring to the fact that Williams had filed charges against him, said"that he [Renton] hired 12 old men, gave us 12 old men a job and now we want9Some of the events referred to in the following section occurred prior to March 17, 1943,the date of the settlement agreement entered into between the Respondent and the Unions.It is clear that the Respondent committed unfair labor practices subsequent to that agree-ment in violation of its expressed termsThere is no longer any doubt that under thesecircumstances the agreement is therefore no bar to the undersigned's consideration of theevents prior thereto and to his findings of unfair labor practices based on suchevents.SeetheWallace Corporation v. N. L. R. B.,323 U. S. 248.10Renton at the time of the hearing was employed by the Respondent as an AssistantForeman and was available to testify if the Respondent desired to call him. As heretoforeindicated, at the close of the Board's testimony Respondent rested t,,ithoutcalling any.witnesses JAS.H. MATTHEWS & CO.281to join a union."Employee Franco was present at a conversation in the men'sroom sometime in April 1943, when Renton told employee McCarthy and an un-named employee that "Matthews always took good care of the employees ; Matthews didn't pay very much money, but when things got slack why, they wouldstill have a job, where other places would be laying men off." . . . "that therewas no sense joining a Union for a nickel or ten cents more an hour more now,and then when things got slack you just wouldn't have a job, because the Companykeeps their men as long as they can." . . . "that they [the employees] hadn'tlost any time" during the depression but had worked steadily.Renton concludedthe conversation by stating that "if they had had a union, that wouldn't have beenpossible."On May 7, 194x3, an anti-union committee of employees whose admitted purposeswere to discourage employees from joining the Unions and to defeat the Unionsin a consent election to be held on May 10, 1943, held its first meeting in thevicinity of the Respondent's plant.Assistant Foreman Renton opened the meet-ing and explained to the employees attending that several years ago there hadbeen a union in the plant and that it had been of no benefit to the employees.Renton further stated that if the employees "would get a union there, we wouldbe reduced to apprenticeship rates, and that some of the older employees would bereduced in rates, after having been there so long.""3.The activities of BachnerAbout 2 weeks prior to the consent election which was held on May 10, 1943,Bachner, assistant foreman, approached Franco, an employee and an active mem-ber of the Unions' organizing committee, at his place of work and told him thathe was not supposed to talk to any of the girls at any time about the Unions orto encourage them to joinAlthough Bachner stated to Franco that he couldtalk to the girls outside the plant he very definitely instructed Franco that hewas not to discuss union matters with the girls in the plant even outside workinghours.i24.The activities of Frank GriffinSometime prior to March 17, 1943, the date of the settlement agreement here-before referred to, Assistant Foreman Griffin, according to the undenied andcredible testimony of Franco, a heat treater, told him that "he thought I was agood employee and that he would like to keep me in the department,but I wassticking my neck out by putting my name on a leaflet like that" . . . "the com-pany would not like it, and my days were numbered on account", of Franco'sunion activities and the placing of his name on the Unions' leaflets which werehanded out at the plant."i'The Board's contention that Renton interfered with the rights of the employees when,on or about May 1, 1943, shortly before the consent election,he told Josephine Malacarnsto leave the plant,is rejected.Renton's instructions to her on this occasion were entirelyproper.She had not been to work on that day and there was no reason for her to be in thedepartment where Franco, a member of the Union's committee worked, discussing any mat-ters, although she explained that it was necessary for her to see Franco concerning a meet-ing which the committee was to have with General Superintendent Witte after the plantclosed oiithat day12Bachner was called as a witness for the Board, subsequent to the testimony of Franco,on whose testimony the above finding is based, but was not examined by the Respondent'scounsel with respect to this incident.Franco's testimony remains undenied and in theopinion of the undersigned should be credited'8Griffin,although available, was not called by the Respondent to deny this credible testi-mony of Franco. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The activities of William WitteOn or about April 20, 1943, General Foreman Shook instructed employee Wil-liams to report to the office of General Superintendent Witte.During the con-versation, at least in part, General Foreman Shook and Aessistant Foreman Rentonwere present.Witte toldWilliams he had information that Williams waspassing literature around during working hours and bothering some of theemployees.Williams denied that he had engaged in these activities.DuringWitte's remarks, after telling Williams that he was not against the Unions andthat his own son belonged to the C. I. 0 at the Westinghouse plant, Witte informedWilliams "that they don't want any Union, didn't need any Union in there, thatthey had an organization of their own ""On or about April 27, 1943, the Unions' committee issued a bulletin to theRespondent's employees stating :On April 10 our committee and the representatives of the Union[s]heldits first conference with Mr. A L Fox, President, of the J.H. MatthewsCompany and presented the agreement which we propose. The negotiationswill proceed as' soon as the National Labor Relations Board has certifiedour Union[s] as the exclusive bargaining agent of the employees. In themeantime, your committee is recognized as the spokesman for organizedemployees. If you have a grievance in your department, you may bring itto the attention of your committee, who in turn can take it up with themanagement.Superintendent Witte testified that several of the foremen advised him that theemployees had made inquiries as to whether the plant was already organized andwhether there was a committee representing the employees.He also testifiedthat this notice indicated that a committee was representing the employeesand that the Unions had been recognized by the Respondent, so on April 27, 1943,Witte prepared a notice to "ALL EMPLOYEES" and either posted it on thebulletin board or had it issued to the employees with their pay envelopeThenotice was as follows :April 27, 1943TO ALL EMPLOYEESTo clarify our position, we do not recognize any union committee as rep-resenting our employees, nor are we negotiating a union contract.Grievances, questions and suggestions can be brought up in the manneras set up in our Personnel Policies and Partnership Plan.Any personalquestion can be taken up with your supervisor, and through, the executiveson the organization chart shown on pages 12 and 13 of the booklet.Local 15, International Metal Engravers Union and the Machinists Union,affiliated with the A. F. of L. have petitioned the National Labor Boardfor an election to determine if they are the bargaining agent. This election,when held will enable eligible people to vote as they wish in secret ballot.William WitteUpon inquiry by the Trial Examiner, Witte testified that because of inquiries,to the foremen, it appeared that the employees had some erroneous impressionthat the plant was organized.He admitted that the Unions' bulletin was plain14There is no dispute concerning the time, place, and details of the conversation exceptas to the quoted statement.The undersigned credits the testimony of WilliamsAlthoughWilliams' testimony in its entirety is in many respects incoherent, the undersigned is con-vinced, particularly in the light of the facts hereinafter set forth with respect to TheManufacturing Board and Witte's activities in its behalf, that he did make this statementattributed to him by WilliamsWitte's specific denial of this statement is rejected. JAS.H. MATTHEWS & CO.283that, "Your committee is recognized as the spokesman for the organized em-ployees" and that the committee purported to represent only its members. Thisnotice to the employees clearly advised the employees that their grievancesshould be processed under the procedure set forth in the Respondent's "Per-sonnel Policies and Partnership Plan"," a copy of which had been given to allemployees.While it is true that the notice refers the employees to pages 12 and13 of the booklet establishing the plant which is a chart of organizations, theintent and purpose was to channel the employees' grievances through The Manu-facturing Board and its grievance committee whose functions, duties, and respon-sibilities as set forth on other pages of the booklet were to,represent the em-ployees in relation with the management.The undersigned is of the opinionand finds that this appeal of the Respondent was a request to the employees toavail themselves of the grievance procedure set up by the Respondent in anorganization hereinafter found to be formed and dominated by it, rather thanthrough the facilities of the Unions ; further, that this was an interference withthe rights of the employees, particularly those who were members of the Unions,and an invitation to the employees to choose the -facilities provided by theRespondent for the adjustment of their grievances.'6.ConclusionsOn the basis of the foregoing, the undersigned finds that the Respondent, bythe statements and activities of Renton, Bachner, Griffin and Witte, interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act.The Board urges that the Respondent interfered with the rights of employeesunder Section 8 (1) of the Act: (1) by the restiamt which the Respondentplaced upon the Unions' committee members while permitting or failing torestrain the Anti-union Committee members, and particularly Gerald Kiley who,the Board asserts, wandered about the plant, where he had no business, cam-paigning against the Unions; (2) by permitting members of the Anti-unionCommittee to cease work early in order to carry on their activities, while deny-ing the same privileges to members of the Unions; and (3) by Kiley's selectionas an observer for the Respondent at the Board's election on May 10The under-signed rejects the Board's contention that the evidence supports a finding thatthe Respondent restrained the Unions' committee while permitting or failingto restrain the activities of the Anti-union Committee.The evidence is plain,that at least for several weeks prior to the consent election on May 10, the Anti-union Committee and the Unions' Committee were exceedingly active and thatboth groups carried on an intensive campaign both in and out of the plant. Theevidence is further plain that when this matter was called to the attention ofGeneral Superintendent Witte he immediately, in the presence of members of theUnions' Committee, instructed General Foreman Shook that such activities ceaseand that appropriate action be taken if they continued. It is also clear othatsome of the activities continued, but the chairman of the Unions' Committeetestified that both groups tried to carry on their activities without the knowledgeof the Respondent.The undersigned believes that there is not substantial evi-dence to support a finding that the Respondent discriminated against and re-strained the Unions' Committee members while permitting or failing to restrainthe activities of the Anti-union Committee members.15This plan, as hereinafter described in detail, established a grievance procedure underThe Manufacturing Board, hereinafter found to be a labor organization under the controland domination of the Respondent. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is no evidence to support the Board's charges that the Respondent ac-corded discriminatory treatment to the members of the Unions who desired tocease work to engage in union activity.It is the opinion of the undersigned that Kiley's selection to represent theRespondent, as observer at the consent election, was not improper. The FieldExaminer did not disapprove of Kiley acting as an observer, but did state toWitte that such a selection might be construed as an effort by the Respondentto influence the employees.No protest of this action to the Respondent wasmade by the Unions during the election or the counting of the ballots. It iscustomary at the close of an election that union and the employer observerscertify that the election has been fairly conducted.As far as the record indicatesthis practice was followed in this instance.The Field Examiner for the Boardtestified that it has been customary practice of the Board to permit employersto select observers to represent them at the polls without any restrictions exceptas to supervisory employees. In view of General Superintendent Witte's testi-mony that he was aware of Kiley's anti-union activities during the campaign,the undersigned believes that it was an unwise choice on the part of the Re-spondent.There is no evidence, however, direct or indirect, upon which aninference could be drawn that this action on the part of the Respondent in anyway influenced any of the employees. The Regional Director, whose office hadknowledge of Kiley's activities, under Board policy could have refused to permithim to act as an observer."The undersigned will accordingly recommend that the allegations of the com-plaint that the Respondent permitted Anti-union Committee members to movefreely and carry on anti-union activities without restraint throughout the plantduring working hours while denying equal rights and privileges to members ofthe Unions; permitted the Anti-union Committee members to cease work earlyin order to carry on anti-union activities while denying the same privilege tomembers of the Unions ; and in Kiley's selection by it as observer at the consentelection conducted on May 10, 1943, interfered with the employees' rights, bedismissed.C.The Manufacturing Board1.Its origin ; structure and administrationOn March 15, 1941, at a meeting of the Board of Directors of the Respondent,William Witte, chairman of the Board, "suggested the desirability of making thepolicies of James H. Matthews & Co. well known to all employees now on the payroll, and to persons we may employ in the future." At this meeting the chair-man suggested certain "Personnel Policies," copies of which were distributed toeach Director and with some modifications adopted.1710 SeeMatter of Martin-Rockwell Corporation,7 N. L.R B. 836, 838,Matter of FeddersManufacturing Company,Inc., 7 NL R B 817, 819 ;Matter of R. R. Donnelley &SonsCompany,Supplemental Decision,Order,and Certification issued December 28, 194411Witte testified that the "Personnel Policies and Partnership Plan" which was adoptedby the Board of Directors, was in substance based upon the so-called "McCormick Plan."He further testified that he had read a book entitled "Multiple Management" written byCharles T.McCormick,president of McCormick&Company, Baltimore,Maryland,and thatwith some modifications he iecommended to the Board of Directors the so-called "McCor-mick Plan." In the preface to the book McCormick states, "Certain authorities have saidthat unionized labor is the answer to mismanagement I do not know whether this state-ment applies to all instances;but we have proved that multiple management in the factorynot only makes unionization unnecessary,but discourages attempts at unionization."Onpage 88 of the book McCormick states,"There are indications that the plan creates all ofthe expected benefits and none of the faults of the company union."On page 146 of thebook,where McCormicksummarizesthe benefits to be derived from the "Multiple Man- JAS. H. MATTHEWS & CO.285The "Personnel Policy and Partnership Plan", herein called the Plan, thusadopted on March 15, 1941, was printed in booklet form by the Respondent on orabout March 31, 1941, and distributed to its employees.The booklet set forth insome detail the general employment policies of the Respondent,including "Em-ployee Relations"such as the profit sharing plan, the relation of supervisors tothe employees,and health and safety program and"Employee Security",whichexplained the attitude of the Respondent towards steady employment,and itslife insurance and hospitalization policy.This part of the booklet concluded bystating,"The existing policies of the company maybe altered or revoked at anytime and none is the contractual obligation of the company."The importantsection of the "Personnel Policies and Partnership Plan", so far as the issues inthis proceeding are concerned,is entitled"MultipleManagement".Under theplan the Respondent established several managing boards:"The Senior Boardof Directors[the board of directorsfor the corporation]is the governing board,elected by the stockholders,which adoptsand controls all the Company's policiesand the general management of the business.""The Manufacturing Board, iscomposed of nine members from the factory.This Board is a clearing house forviews of factory workers and represents factory employees to the management.Its problems pertain primarilyto factorymanagement and much of its time isgiven to studying working conditions,employees' suggestions,views, etc., andimproving the relationship between the Company and' the employees." " Theoriginal members of The Manufacturing Board were to be appointed by the SeniorBoard of DirectorsAt the March 15, 1941 meeting,The Board of Directors of the Respondent alsoapprovedby-laws under which "TheManufacturing Board" would function.Theby-laws providedthat the name of the organization shall be "The ManufacturingBoard" ; that approval of any matter brought before the Board shall be by unani-mous vote;that it "shall devote its efforts primarily to the problems of manage-ment as related to factory operations;improved working conditions;employee'ssuggestionsand viewsand employee relationship;and it shall represent factoryemployees to the management" ;that "membership of the Board shall consist ofemployees of the Jas H. Matthews& Co., whose workis directly connected withmanufacturing operations,none of whom is a member of the Senior Board ofDirectors" ;that"membershipof the Boardshall be limited to nine(9) in numberexcept when conditions necessitate a change in number";that members of theBoard shall serve for six months;that the election of three new members semi-annually to replace three members who had servedin thepreceding six monthsagement"plan, he states, "Since 1933 the,major problems of industry appear to have beenin the field of labor."He continues,"In approaching the problems of labor relations withthisthought wefind thereare twosimple primary causes of all labor trouble which are:First, actual unfairness on the part of employers, expressed in unsatisfactory workingconditions and hours,and inadequate wagesSecond, ignorance on the part of the em-ployer as to controlling human factors;and ignorance on the part of employees regardingthe processes,merchandising,management and profits of business."McCormickconcludesthat away must be found not only to satisfy the reasonable desire of the worker,"but alsoto protect them against dangers to themselves when attempts are made to mislead themby false politicaland socialprophets " It is clear from the excerpts above that the so-called"Multiple Management" plan is directly related to and inseparable from problemsgenerally understood to bepart of "labor relations"and directly concerned with hours,wages, and working conditions.The above recital is for the purpose only of acquaintingthe reader with some of the basic ideas which the originator of the"MultipleManage-ment"plan had in mind when,afterseveral years of experience with the plan,he wrotethe book.18The plan also established a "Sales Board"which represented the sales and office em-ployees.This proceeding involves only The Manufacturing Board in Respondent'sPitts-burgh plant.It was agreed by the partiesthat "The Sales Board"is in no way involvedin theallegedunfair labor practices herein. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod was to be determined by a complicated rating and elective system ; thatthe Senior Board of Directors must approve all nominees and "it shall be free toeliminate any active member of The Manufacturing Board if he or she is notgiving satisfactory service to Jas. H Matthews & Co."; that the Board shall electa chairman and secretary but no member could serve as chairman or secretary fortwo consecutive terms ; that the General Manager and General Superintendentare honorary members of this Board and may attend all the meetings of the Boardor its committees at any time ; that the Chairman of the Board shall appoint acommittee of three to consider any grievances or complaints brought up duringhis term of office; and finally, that the by-laws may be amended by unanimousvote of a quorum of the Board "subject to final approval or rejection by the SeniorBoard of Directors".At the March meeting the Board of Directors of the Respondent, designated inthe Plan as the Senior Board of Directors, on the motion of Witte, chairman ofthe Board of Directors, selected the members of The Manufacturing Board.ThisBoard was composed of nine employees, most of whom were supervisory employees,who were to remain in office for the balance of the year 1941 rather than subjectto election of three new members within six months, as provided by the by-laws,for the reason that there might be some delay in training the Board to functionsmoothly."The Manufacturing Board", as established by the Respondent in March 1941,functioned under the above Plan until on or about September 21, 1942, when theRespondent issued to the employees a revised "Personnel Policies and PartnershipPlan".The revised "Personnel Policies and Partnership Plan" followed in general,with some modifications, the original Plan. "The Manufacturing Board" and"The Sales Board" were now designated as "Junior Boards", were "charged withthe responsibility of studying and recommending improvements and efficienciesin our manufacturing and sales operations ; all phases of employment and employeerelations; and other problems of our business that may properly come beforethem for investigation and review.The findings of the Boards are submitted tothe management for executive action."The revised Plan also provided for theestablishment of certain committees in The Manufacturing Board-"The SafetyCommittee analyzes the operating conditions that might be accident inducing andrecommend corrective measures" ; "The Personnel Committee promotes ever-improving working -conditions, dealing with sanitation, ventilation, etc.Thiscommittee also cooperates with the Personnel Department in assisting new em-ployees to adjust themselves in their surroundings and in fostering social affairs";"The Suggestion and Grievance Committee, reviews all suggestions and any com-plaints originating with employees that may be brought before it.Each employeeis encouraged to submit suggestions to this committee through his supervisor";and such special committees that may be needed to study current problems.TheRespondent retained in the revised Plan the following provision which appearedin the original Plan :Any person dismissed from the Company for any reason whatsoever has anopportunity-to present his case to his Junior Board (The ManufacturingBoard) for consideration.Recommendations of the Boards as to whetheran employee shall be reinstated or permanently dismissed are accepted, asby such a system the status of the employee is governed by a group and notby an individual.Under the revised Plan, The Manufacturing Board, operated under the by-lawsset forth by the Respondent on March, 1941, until some time in the mid-year of1943 when the Respondent prepared for the Board a new set of by-laws. These JAS. H. MATTHEWS & CO.287by-laws provided that "The Manufacturing Board shall devote its efforts primarilyto the general problems of the employees and management as related to factoryoperations ; safety ; improved working conditions ; employee suggestions andemployee relationship (more fully detailed under committees) ; and it shallrepresent factory employees to the management."Under the revised by-laws,membership of The Manufacturing Board was restricted to employees whose workis directly connected with the manufacturing operations, excluding however theexecutive supervisors or General Foreman," (who formerly were members ofThe Manufacturing Board and actively participated in its affairs) and membersof the Senior Board of Directors.The by-laws provided for the election of themembers of the Board by groups or divisions within the plant, so that eachmember represents his group to the Board; each member assumes responsibilityfor analyzing general conditions and making recommendations for improvementswithin the group ; informs his group on matters in which they are interested ; andadvises the employees as to the procedure for presenting their problems.The re-vised by-laws extended to all regular factory employees, except executive super-visors, the right to vote in an election conducted by the Personnel Departmentwithin their group, for the purpose of selecting their representative on TheManufacturing Board, and members of the Board are elected to serve for a periodof 18 months.The by-laws also provided for regular meetings of The Manufacturing Boardto be held monthly at the offices of the Respondent or in some other suitableplace designated by the chairman ; and that if a member of the Board is trans-ferred to another voting group or is unable to complete his term of office for anyreason, his membership in the Board ceases. These by-laws further provided forthe organization of certain committees heretofore referred to, as in the Plan.Oneach of the committees there was a representative of management appointed bythe Respondentto work "cooperatively" with the committee.The Suggestion andGrievance Committee of The Manufacturing Board was charged with the duty toguide any employee in the procedure by which a suggestion or a grievance iscalled to the attention of the management.Personal grievances were to behandled by The Manufacturing Board by making recommendations to the Fore-man's Board' The revised by-laws also provided for the following committees :The Suggestion and Grievance Committee was to handle general suggestions orgrievances and, after giving consideration to them, refer them to The Manu-facturing Board,This Board was then to recommend to the Foreman's Boardwhat action, if any, should-be taken upon the grievances.The Personnel Com-mittee was charged with the responsibility to study and recommend improve-ments that affect the welfare of the employees, recreational facilities, lightingand ventilation, informing employees on company policy, adequate rest periods,condition of washrooms, adequate lunch facilities, cleanliness of buildings andequipment, and to cooperate with the Personnel Department in assisting newemployees to adjust themselves to their surroundings and in fostering socialaffairs.The Safety Committee was responsible for periodic inspection of the plant,reviewing reports of accidents and recommending the necessary corrective meas-ures to be taken in unsafe conditions that may exist.Under the revised by-lawsthe Chairman of the Board was its executive officer and had general supervisionand direction of the other officers and the committees.He was also responsiblefor presenting matters to the Foreman's Board and the management, or the Senior19Supervisory employees of lesser grade,assistant foremen,and section supervisors con-tinued to be active on the Board.20 In the original Plan,General Foremen were members of the Board.Under the revisedPlan, therespondent established a Forema$'sBoard, the members being executive orgeneral foremen. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard of Directors, with the privilege of appointing any other employee oremployees to attend with him in making such presentation.The provision withrespect to amendment or revision of the by-laws was subject, as .in the originalPlan, to the final approval of the Senior Board of Directors.2.ConclusionsThe complaint alleges that The Manufacturing Board is a labor organizationunlawful in its nature, and in support of this allegation the Board contends thatinmost respects The Manufacturing Board under the Plan established by theRespondent in the Pittsburgh plant functions in that capacity within the meaningof Section 2 (5) of the Act and in violation of Section 8 (2) thereofTheRespondent in its answer that The Manufacturing Board is a labor organ-ization and asserts that it does not function either as a labor organization or asubstitute for a union, for the reason that The Manufacturing Board is not forthe purpose of dealing with the Respondent but to secure the cooperation of theemployees with respect to common problems, and that its functions are purelyadvisory without any contractual relationship.The respondent also contendsthat under the relationship established between The Manufacturing Board andthe Respondent the management only seeks to coordinate employer and employeeinterests and make them an agreeable whole.It hereinbefore having been shown that the Respondent established, and atthe present has continued, The Manufacturing Board by the issuance of its orig-inal and revised "Personnel Policies and Partnership Plan", accompanied by TheManufacturing Board by-laws and revision thereof, and selected the employeesto make up the first Board, among whom were supervisory employees, the under-signed now turns to a consideration of the issue as to whether The Manufac-turing Board is a labor organization within the meaning of the Act.It is clear from the above that The Manufacturing Board is an organizationor Plan in which all of the employees except executive or general foremen inthemanufacturing department participate, including assistant foremen andsection supervisors, by voting in group elections for the selection of the employeesto represent them on The Manufacturing Board. It is equally clear that TheManufacturing Board according to the Plan exists for the purpose of repre-senting factory employees concerning grievances, wages, hours of employment,and conditions of work.The evidence is conclusive that on occasion mattersinvolving wages, rates of pay, vacations, dismissals,and promotions have beenconsidered by the Grievance Committee and The Manufacturing Board andthrough the procedure set up in the Plan have been satisfactorily adjusted eitherthrough the Foreman's Board or the management. In addition to these matters,which are regularly the subject of discussion between labor organizations andemployers, The Manufacturing Board had discussed and adjusted with theRespondent such matters as, fire hazards, dangerous wire, defective steps, defec-tive elevators, and improperly guarded equipment, not to mention general workingconditions such as rest rooms, drinking fountains, and ventilation.The proce-dure generally outlined by the Respondent in the Plan and in the by-laws is gen-erally followed by The Manufacturing Board, that is the minutes of The Manu-facturing Board in which these matters are referred to are forwarded to theForeman's Board, this being construed as a request for action upon the matterscovered in The Manufacturing Board's minutes.On several occasions The Manu-facturing Board directly discussed with General SuperintendentWitte hoursof work, vacations, and rates of pay.The minutes of the Board and its com-mittees disclose that similar matters have been taken up directly with the fore-men and department heads, resulting in the satisfactory adjustment of several JAS.H. MATTHEWS & CO.289grievances.All of these matters, almost without exception, were initiated byindividual employees calling the matter to the attention of their members onThe Manufacturing Board or its committees in line with the suggestion in the"Personnel Policies and Partnership Plan", which was given to all employees,suggesting the procedure for the handling of suggestions and grievances andthat any complaints originating with the employees may be brought before theBoard, and particularly the requirement of the by-laws that The ManufacturingBoard "shall represent factory employees to the management." Some time in1943, the Respondent issued a booklet supplemental to the Plan entitled "Em-ployees Safety Rules and Regulations" which in the section entitled "Suggestionand Grievance" state that the Committee was charged with the responsibility for"The procedure by which any employee may bring a suggestion or grievance tothe attention of the management."Two instances indicate that the Respondent considered The ManufacturingBoard as a representative of labor in the plant.The first was when the Respond-ent established the management labor comittee as a part of the war emergencyprogram.As a joint committee, the Respondent considered the chairmen of thethree permanent committees of The Manufacturing Board, Safety, Personnel, andGrievance, as the representatives of labor, and selected three of its foremen asthe representative of the management.The second instance was when GeneralSuperintendent Witte on April 27, 1943, heretofore referred to, posted a noticeaddressed to all employees that the Respondent did not recognize any union com-mittee as representaing the employees, but that "grievances, questions, and sug-gestions can be brought up in the manner as set forth in our Personnel Policyand Partnership Plan."The Plan provided a procedure for handling grievancesthrough The Manufacturing Board, an agency representing the employees.Thiswas a direct appeal by Witte to the employees to avail themselves of a procedureset up in the Plan for the adjustment of grievances, as a competitor of the Union'scommitteeThe Manufacturing Board in operation has many of the attributes ofemployer dominated Employee Representation Plans.There is no provision in the plant establishing The Manufacturing Board forthe payment of dues by the employees nor is there any reference to finances inthe Plan or the by-laws published and issued by the Respondent.No provisionismade either for holding general meetings of employees or for the issuance ofmembership cards.The employees participating in the election of members ofthe Board vote by virtue of their being employed in the Respondent's manufac-turing department in a designated group.The Respondent concedes thatin oper-ating under the Plan all elections have been held on its premises ; that it issuedand paid for the publication of the "Personnel Policies and Partnership Plan"booklets which have been distributed to all of the employees ; that it has paidthe members of The Manufacturing Board and its committees for work time theyhave spent in the investigation or adjustment of grievances as well as time spentin meetings held during working hours ; that when the meetings were held outsideof working hours the Respondent contributed to each member of the committeea suns to cover payment of the employees dinner; that it has furnished all steno-graphic help, paper, and equipment necessary for the writing up of the minutesof all meetings of The Manufacturing Board and its committees ; and that withoutcharge The Manufacturing Board and its committees have used either the Re-spondent's conference room or General Superintendent Witte's office for theirmeetings.Respondent however takes the position that the formation and domination ofThe Manufacturing Board are immaterial for the reason that The ManufacturingBoard is not a labor organization or a substitute for a union.The record and 290DECISIONSOF NATIONALLABOR RELATIONS BOARDfacts hereinbefore set forth do not sustain this contention. It is unnecessaryhere to review these facts except to say that it was the Respondent who said thatThe Manufacturing Board represents factory employees to the management andprovided the Plan and procedure for carrying out the representation.Certainly,under the evidence in this case, there can be no question that The ManufacturingBoard represented the employees and functioned as a labor organization, althoughunder the complete domination and with the support of the Respondent.The undersigned finds that The Manufacturing Board is a labor organizationwithin the meaning of Section 2 (5) of the Act. The undersigned further findsthat the Respondent has since March 31, 1941, the date it established The Manu-facturing Board, dominated and interfered with the administration of that Boardand has contributed financial and other support to it, thereby interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedthem in Section 7 of the Act.IV. THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, B and C, above,occurring in connection with the operations of the Respondent described in Sec-tion I above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYSince the undersigned has found that the Respondent has engaged in unfairlabor practices, the undersigned will recommend that the Respondent cease anddesist therefrom and take certain afflimative action which the undersigned findsnecessary to effectuate the policies of the ActThe undersigned has further found that the Respondent has since March 31,1941, the date it established The Manufacturing Board, dominated and inter-fered with the administration of the Board and has contributed financial andother support to it.The effect and consequences of the Respondent's domina-tion, interference with, and support of The Manufacturing Board, as well asthe continued recognition of that Board as the bargaining representative of theemployees, constitute a continuing "obstacle' to the free exercise by the employeesof their rights to self-organization and to bargain collectively through repre-sentatives of their own choosing,Because of Respondent's illegal conduct, TheManufacturing Board is incapable of serving the employees as a genuine col-lectiye bargaining agency.Moreover, the continued recognition of the Boardwould be obstructive to the free exercise by the employees of the rights guaran-teed to them by the Act. Accordingly, the undersigned will recommend thatthe Respondent disestablish and withdraw all recognition from The Manufac-turing Board as the representative of any of the employees for the purpose ofdealing with it concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment.Upon the basis of the foregoing findings of fact and upon the entire recordin the case the undersigned makes the following :CONCLUSIONS OF LAW1. International Metal Engravers Union, Local 15, unaffiliated, is a labor or-ganization within the meaning of Section 2 (5) of the Act.2.International Association of Machinists, Local 52, affiliated with the Amer!--can Federation of Labor, is a labor organization within the meaning of Section2 (5) of the Act. JAS.H. MATTHEWS & CO.2913.The Manufacturing Board, in Respondent's Pittsburgh plant, is a labor or-ganization within the meaning of Section 2 (5) of the Act.4.By dominating and interfering with the formation and administration ofand contributing support to The Manufacturing Board, the Respondent has en-gaged in and is engaging in a unfair labor practice within the meaning of Sec-tion 8 (2) of the Act.5.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the Jas. H. Matthews & Co., Pittsburgh, Pennsylvania,and its officers, agents, successors and assigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administration of andcontributing financial and other support to The Manufacturing Board or to anyother labor organization of its employees;(b) Recognizing The Manufacturing Board as the representative of any of itsemployees for the purposes of dealing with the Respondent concerning grievances.labor disputes, wages, rates of pay, hours of employment, or other conditions ofemployment ;(c) In any other manner interfering with, restraining, or coercing its employeesIn the exercise of the rights to self-organization, to form, join or assist the In-ternational Metal Engravers Union or' the International Association of Machinistsor any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Withdraw and withhold all recognition from The Manufacturing Boardas the representative of any of its Pittsburgh employees for the purpose of dealingwith the Respondent concerning grievances, labor disputes, wages, rates of pay,hours of employment or other conditions of employment, and completely disestab-lish that organization as such representative;(b) Post at its plant at Pittsburgh, Pennsylvania, copies of the notice attachedto the Intermediate Report herein marked "Appendix A". Copies of said noticeto be furnished by the Regional Director of the Sixth Region, shall, after beingduly signed by the Respondent's representative, be posted by the Respondent im-mediately upon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Sixth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply therewithIt is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the Respondent notifies said Regional Director662514-46-vol 6320 292DECISIONSOF NATIONALLABOR RELATIONS BOARDin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.It is further recommended that the complaint be dismissed with respect to theallegations that the Respondent: (1) permitted anti-union members to movefreely and carry on anti-union activities without restraint throughout the plantduring working hours while denying equal rights and privileges to members ofthe Unions; (2) permitted the anti-union committee members to cease workearly in order to carry on anti-union activities while denying the same privilegetomembers of the Unions; and (3) in its selection of Kiley as an observer atthe consent election of May 10, 1943, interfered with the employees' rights underthe ActAs provided in Section 33 of Article II of the Rules and Regulations of the Na-tional Labor Relations Board, Series 33 as amended, effective November 26, 1943,any party or counsel for the Board may, within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding, Washington, D C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other part ofthe record or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in support thereof.Immediately upon the filing of such statement of exceptions and/or brief, the partyor counsel for the Board filing the same shall serve a copy thereof upon each ofthe other parties and shall file a copy with the Regional Director.As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the Board request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.°JAMES C. BATTENTrial EaamzinerDated February15, 1945.APPENDIX ANQTICE TO AL.L EMPLOYEESPursuant to recommendations of a trial examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:We hereby disestablish The Manufacturing Board as the representativeof any of our employees for the purpose of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and we will not recognize it or any successorthereto for any of the above purposes.We will not dominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist The International Metal Engravers or the International AssociationofMachinists, affiliated with the American Federation of Labor, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar- JAS. H. MATTHEWS& co.293gaining or other mutual aid or protection.All our employees are free to becomeor remain members of this union, or any other labor organization.Dated --------------------------------------7----------------------(Employer)By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.